The Attorney              General of Texas
                                          July   10,      1980
MARK WHITE
Attorney General


                   Honorable II. S. Harris, Jr.                  Opinion No. NW-210
                   Chairman
                   Texas Industrial Accident Board               Re: Whether MWMR Community
                   L.B.J. Building                               Centers are covered for workers
                   Austin, Texas ‘787ll                          compensation under article 8309g
                                                                 or 8309h

                   Dear Mr. Harris:

                        You have requested our opinion regard@        the construction    of an
                   amendment to section 3.01 of article 5547-203, V.T.C.S. The statute was
                   amended in the 66th Legislature by adding s&section (cl, which provides:

                                  A community center is an sgency of the state and
                              a unit of government as &fined by Section 2, Texas
                              Tort Claims Act (article 6252-19, Vernon’s Texas Civil
                              Statutes).

                   You ask    whether the amendment   changes the workers compensation
                   coverage  of mental health and mental retardation centers from article
                   8309h to article 8309g, V.T.C.S.

                          Subsection (cl &es not relate to workers compensation coverage. Its
                   purpcee is limited by the caption of the bill to indicating “the status as a
                   state agency and the tort liability of a community mental health and mental
                   retardation   center.”     H.B. 1989, Acts 1979, 66th Leg., ch. 797, at 2028.
                   Nothing contained in the definition of “unit of government” in section 2(l) of
                   article 6252-19, V.T.C.S., would preclude such a center from continuing to be
                   classified as a “political s&division” for purposes of article 8309h, V.T.C.S.
                   Furthermore,     in article 5547-203, section 3.08, V.T.C.S., the bcerds of
                   trustees of community centers are specifically          authorized to provide
                   workmen’s compensation benefits. We believe the benefits provided by the
                   local board would be under article 8309h, V.T.C.S. In our opinion, therefore,
                   section 3.01(c) &es not affect the workers compensation coverage of mental
                   health and mental retardation centers.     -See Attorney General Opinion H-291
                   (1974).




                                                     P.   674
Honorable H. S. Harris, Jr. - Page Two      (Nw-210)




                                    SUMMARY

               The addition of section 3.01(c) to article 5547-203, V.T.C.S.,
           does not affect the workers compensation coverage of mental
           health and mental retardation centers.




                                              MARK      WHITE
                                              Attorney General of Texas
JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

C. Robert Heath, Chairman
Diane Cox
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                       P.   675